In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-444 CV

____________________


IN THE INTEREST OF A.M., JR., AND J.B.




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-192534




MEMORANDUM OPINION 
	In an "Agreed Motion to Vacate Judgment and Return to Trial Court to Enter
Proper Judgment," the parties ask this Court to remand the case to the trial court for entry
of a judgment containing specific times, dates, and locations for appellant's access and
visitation with the children.  The Court finds the motion complies with Tex. R. App. P.
42.1(a)(2).  
	It is, therefore, ORDERED that the judgment of the trial court is vacated and the
cause is remanded to the 279th District Court of Jefferson County, Texas, for further
proceedings regarding the entry of a judgment that includes specific provisions for access
and visitation.
	VACATED AND REMANDED.

								___________________________
									HOLLIS HORTON
										Justice


Opinion Delivered October 19, 2006 
Before Gaultney, Kreger, and Horton, JJ.